Title: From James Madison to James Monroe, 23 August 1811
From: Madison, James
To: Monroe, James


Dear SirMontpelier Friday 23d. Aug. [1811]
I ascribe to the heat of the weather my not having yet had the pleasure of your promised visit. We hope when the obstacle is removed that we shall have the gratification increased by the company of Mrs. Monroe. Among the papers now forwarded is another note from Mr. F. His late ones breathe a spirit which it is difficult to account for without the painful supposition that he believes it not uncongenial with the sentiments of the P. Regt. as well as of the Cabinet. At his age & with his prospects, he would scarcely pay court to the latter, in opposition to the views of the former; especially in a stile beyond the mere policy of decent respect for the views of the Cabinet. Are you aware that the Extra rider deposits his return Mail at Fredericksbg where it passes into the general Mail for Washington. Your communications to the Dept. of State ought therefore to be sealed & franked as in other cases. I happened to observe that those of the last week, were deficient in both respects; & of course applied a remedy. Accept my best regards.
James Madison
